Citation Nr: 1241389	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1951 to January 1953, with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, a Travel Board hearing was held before an Acting Veterans Law Judge; a transcript of the hearing is associated with the Veteran's claims file.  

In July 2011, the Board issued a decision that denied the Veteran's claim of entitlement to a TDIU.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court vacated the Board's decision and remanded the issue to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found that the Veteran had not been afforded a VA examination that assessed the entire disability picture as a whole and rendered an opinion regarding employability based upon all of the Veteran's service-connected disabilities, taken together, and that a remand for the Board to provide such an examination is necessary.  

The Veteran's service-connected disabilities and their respective ratings are the following: bilateral hearing loss, rated as 70 percent disabling; posttraumatic stress disorder with depression, rated as 50 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined rating for the service-connected disabilities is 90 percent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The AMC/RO should arrange for the Veteran to be examined by an appropriate physician to determine the impact of his service-connected disabilities, combined, on his employability.  His claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner must comment on the effect the Veteran's service-connected disabilities combined (but excluding the effects of any nonservice-connected co-existing disabilities) have on his ability to work, indicating what functions/types of employment would be inconsistent with/precluded by his service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.  The rationale for all opinions must be explained in detail.  

2. The AMC/RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



